Citation Nr: 0023000	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-07 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of hiatal hernia with history of ulcerative 
colitis and ulcerative proctitis, status post colonoscopies, 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1997 rating 
decision of the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for hiatal hernia with history of ulcerative 
colitis and ulcerative proctitis, status post colonoscopy and 
assigned a 10 percent evaluation.    

The veteran and his representative appeared before a Member 
of the Board via a videoconference hearing at the RO in 
February 1999.  In June 1999, the Board REMANDED this issue 
to the RO for additional development.  Following the receipt 
of additional evidence, the RO, in an October 1999 rating 
decision, increased the evaluation to 30 percent effective 
from the date of the veteran's separation from service. 

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
higher evaluation for his hiatal hernia with history of 
ulcerative colitis and ulcerative proctitis, status post 
colonoscopies to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's service-connected hiatal hernia with 
history of ulcerative colitis and ulcerative proctitis, 
status post colonoscopies is manifested principally by 
epigastric burning pain, heartburn, reflux, intermittent 
diarrhea and constipation, and loose stools.

2.  The hiatal hernia, the predominant disability, with 
history of ulcerative colitis and ulcerative proctitis, 
status post colonoscopies, does not cause vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
and is not productive of severe impairment of health.

3.  The severity of the overall disability does not warrant 
elevation to the next higher evaluation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's hiatal hernia with history of ulcerative 
colitis and ulcerative proctitis, status post colonoscopies 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7323, 
7346 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for a higher 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  Where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued this issue as entitlement 
to an increased evaluation.  The veteran is not prejudiced by 
the naming of this issue.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issues have 
been phrased.  It also appears that the Court has not 
provided a substitute name for this type of issue.  In 
reaching the subsequent determination, the Board has 
considered whether staged ratings should be assigned.  Before 
the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issue as entitlement to higher evaluation on 
appeal from the initial grant of service connection.  

Service medical records reveal that hiatal hernia with reflux 
disease, ulcerative colitis, and ulcerative proctitis were 
diagnosed during service.  During service, the veteran 
underwent several colonoscopies for ulcerative colitis.  The 
veteran retired from active duty in September 1996.  At a 
January 1997 VA examination, the veteran's history of hiatal 
hernia and ulcerative colitis after an episode of bloody 
stools was noted.  He reported that his most recent 
colonoscopy was negative.  The veteran complained of 
heartburn and dyspepsia after drinking coffee, tea, soda, or 
orange juice or when lying down and occasional loose stools.  
On evaluation, the abdomen was soft, there was no tenderness, 
mass or palpable organs.  A rectal examination was normal.  
The diagnoses included chronic dyspepsia, etiology uncertain 
and ulcerative colitis in remission.  In a May 1997 rating 
decision, the RO granted service connection for hiatal hernia 
with history of ulcerative colitis and ulcerative proctitis, 
status post colonoscopy and assigned a 10 percent evaluation.    

Private medical records from May 1997 to August 1999 reveal 
that the veteran has been followed by a private physician, 
RRB, M.D, for hiatal hernia and history of ulcerative 
colitis.  Records from May 1997 to July 1997 reflect that the 
veteran was referred from a military facility with complaints 
of increased mucous and intermittent bleeding in his stools, 
gas, and approximately 2 to 3 bowel movements per day.  His 
weight was 266 lbs.  The veteran also complained of abdominal 
pain with increased gastroesophageal reflux.  A June 1997 
colonoscopy revealed chronic active ulcerative colitis.  
Private medical records from August 1997 to November 1997 
show that the veteran was seen complaining of increased 
reflux symptoms and chest discomfort with burning 
occasionally lasting all day.  A September 1997 endoscopy was 
positive for antral Helicobacter Pylori.  In November 1997, 
Dr. B reported that the veteran was still experiencing mucoid 
stools and episodes of urgency and frequency, but his 
symptoms have improved.  His weight was reported to be 270 
lbs.  The impression was fairly well controlled ulcerative 
colitis and moderately severe reflux.  Private medical 
reports from February 1998 to May 1998 show that the veteran 
was seen in February following an exacerbation of viral 
gastroenteritis with abdominal pain, diarrhea, and myalgia.  
His symptoms improved with treatment but he began to 
experience worsening dyspepsia and indigestion.  Normoactive 
bowel sounds were noted in all four quadrants.  The veteran's 
weight was 276 lbs.  The impression was dyspepsia secondary 
to Helicobacter pylori gastritis and ulcerative colitis.  
Private medical records from August 1998 to August 1999 show 
diagnoses of mild ulcerative colitis and hiatal hernia with 
gastroesophageal reflux disease, stable.  A January 1999 
colonoscopy revealed mild ulcerative colitis, apparently 
under good control.  During this time his weight ranged from 
274 to 277 lbs.  In an August 1999 letter, Dr. B stated that 
the veteran's ulcerative colitis and hiatal hernia with 
reflux were both fairly well controlled with medication.

At his February 1999 videoconference hearing, the veteran 
testified that he experienced daily heartburn and acid reflux 
at night for which he took Tums or Rolaids.  The veteran 
denied weight loss or bleeding other than occasional blood in 
the stool due to his ulcerative colitis.  With respect to his 
ulcerative colitis, he reported that he experienced abdominal 
pains with constipation or diarrhea about once a week.   

The RO, in an October 1999 rating decision, increased the 
evaluation for hiatal hernia with history of ulcerative 
colitis and ulcerative proctitis, status post colonoscopy to 
30 percent disabling effective from October 1, 1996.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  A 10 percent 
disability is warranted for moderate ulcerative colitis with 
infrequent exacerbations.  Moderately severe ulcerative 
colitis with frequent exacerbations warrants a 30 percent 
evaluation.  A 60 percent evaluation is warranted for severe 
ulcerative colitis with numerous attacks a year and 
malnutrition, health only fair during remissions.  Pronounced 
ulcerative colitis resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess warrants a 100 percent evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (1999).
 
Under Diagnostic Code 7346, a 10 percent disability 
evaluation is warranted for a hiatal hernia with two or more 
symptoms for the 30 percent evaluation of less severity.  A 
hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health warrants a 30 percent 
evaluation.  A 60 percent evaluation requires hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (1999).

The Board notes that the veteran contended that his hiatal 
hernia and ulcerative colitis should be evaluated separately.  
However, the regulations state that ratings under diagnostic 
codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. 
§ 4.114 (1999).  Here, the RO, correctly, has determined the 
predominant disability and evaluated the veteran's disability 
under the appropriate diagnostic code. 

Upon the evidence of record, the Board concludes that 
predominant disability in the instant case is the hiatal 
hernia.  The record shows that although the veteran has 
recurrent diarrhea and constipation along with loose stools 
due to ulcerative colitis, this disorder has been 
characterized as mild, and its symptoms as occasional and 
controlled.  On the other hand, he indicates that his 
predominant symptoms are that of reflux and burning due to 
hiatal hernia.  Thus, the Board finds that the veteran's 
current symptoms are predominantly attributable to hiatal 
hernia and thus evaluated under Diagnostic Code 7346.    

After reviewing the evidence, the Board notes that during 
recent private examinations, the veteran's complaints 
included persistent recurring epigastric distress, heartburn 
and daily acid reflux for which he took medication.  He did 
not have vomiting, material weight loss, and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  On the contrary, 
his weight was stable, his appetite was normal, and he was 
described as well developed, well nourished and nutritionally 
normal.  Accordingly, the Board finds that the predominant 
disability picture, hiatal hernia, does not warrant an 
evaluation in excess of 30 percent pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1999).   

Moreover, although the Board found that hiatal hernia was the 
predominant disability, even assuming that the veteran's 
ulcerative colitis was the predominant disability, an 
evaluation in excess of 30 percent would not be warranted.  
Although the veteran experienced recurring attacks including 
alternating constipation and diarrhea, occasional loose 
and/or bloody stools, and abdominal pain, his weight was 
stable, his appetite was normal, and he was described as well 
developed and well nourished.  There were no findings of 
severe ulcerative colitis with numerous attacks a year and 
malnutrition, and only fair health during remissions.  
Accordingly, even assuming that the predominant disability 
picture was that of ulcerative colitis, the evidence would 
not warrant an evaluation in excess of 30 percent pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7323 (1999).   

Finally, the Board does not find that the severity of the 
overall disability picture warrants elevation to the next 
higher evaluation.  As indicated above, the veteran does have 
malnutrition, anemia, weight loss of impairment in health due 
to service connected disability.  The preponderance of the 
evidence is against the claim, and the benefit of the doubt 
is not for application.


ORDER

An evaluation in excess of 30 percent for hiatal hernia with 
history of ulcerative colitis and ulcerative proctitis, 
status post colonoscopies is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

